GIrason, J.,
delivered the opinion of the Court.
The record in this case shows that Evert Hansen and Brother, on the fifth day of September, 1871, gave their note at ninety days for four hundred dollars, payable to the order of the Cecil Eire Brick Company, at the National Bank of the Republic. This suit was brought by the appellee, the endorsee of the note, against the appellant, *94whose name appears on the back of the note as the last endorser. At the trial, the signatures of the makers, as also of Marshall Brinton, treasurer, and of the appellant, written on the back of the note, were admitted to be genuine. The appellee then proved that Marshall Brinton was the treasurer and financial agent of the Cecil Eire Brick Company, and offered in evidence the charter of the Company, and then wrote at the trial table over the signature of the appellant, the words “pay to the order of Benjamin C. Pearce.” He further proved that he lived in Wilmington, Delaware, and bought the note for a valuable consideration before maturity, from a broker of that city. He further proved that he purchased it solely on the credit and strength of the appellant’s endorsement; that he knew him to be responsible, but did not know that he was the president of the Company. That he did not know any of the other parties to the note except Brinton, to whom he gave no credit, as he was a man of no means. He further proved that the note was protested for non-payment, and notice duly sent to the appellant, and that he afterwards wrote to the appellant about the payment of the note, who replied that he would see Brinton, and endeavor to make arrangements to pay it. He further proved that he knew nothing of the by-laws of the Company, and then offered to read to the jury the. note and endorsements, but the appellant objected to the admissibility of so much thereof as had been written over his signature at the trial table. The Court overruled the objection, and permitted the whole of the writing to be read, and this ruling forms the ground of the first exception. Whenever a promissory note is endorsed in blank, the holder has the right to fill up the blank as was done in this case, and when so filled up the whole endorsement is competent evidence. Whiteford vs. Burckmyer, 1 Gill, 127; Mitchell vs. Mitchell, 11 G. & J., 388; Boyd vs. McCann, 10 Md., 118.
The second and third exceptions to the Court’s ruling upon the evidence, and the fourth exception taken to the *95granting of the appellee’s prayer, and to the rejection of the appellant’s prayers involve the same questions, with the exception of the first prayer, and will be considered together.
The counsel for the appellant has argued with much ingenuity in his brief, that no title to the note could be transferred by the corporation unless the note had been endorsed “Cecil Eire Brick Company by Marshall Brinton, Treasurer, Henry S. Condon, President,” or in words of similar import, showing that Brinton and the appellant were acting in their official character as agents of the company. While, in a suit by an endorsee against the maker it is necessary to allege in the narr. and prove the manner in which the plaintiff derived his title to the note, yet it is clear that he may recover against his endorser without proving that the endorser had derived his title from the payee. The principle is well settled that an endorsee may recover from his endorser even when the signature to the note or the previous endorsement is forged. It is unnecessary to cite authorities to sustain this proposition. But it was contended that the endorser in this case cannot be held liable because, first, the endorsement by him was intended to be made by him in his official character, as president of the corporation and as its agent, and second, because the endorsement by “Marshall Brinton, Treasurer,” does not purport to be the endorsement of the Cecil Fire Brick Company. The signature of the appellant purports to be not his endorsement as president, but in his private character and capacity, and, having given credit to the note by such an endorsement, he has thereby misled the appellee and induced him to part with his money for the note, and he cannot therefore now be permitted to say that it was his endorsement as president of the corporation. The appellee, having no knowledge of the by-laws of the corporation, could not know that its Treasurer had no authority to pass by his endorsement the title to notes given to it. But the appellant’s endorsement was a *96guaranty to the appellee that the signature to the note was genuine and the endorsements prior to that of the appellant were genuine aiffimade by parties having authority to pass the title. Lambert vs. Oakes, 1 Lord Raymond, 444; Critchlow vs. Parry, 2 Campb., 183; Lambert vs. Pack, 1 Salk., 127; Erwin vs. Downs, 15 N. Y. Reps., 576; Bigelow on Estoppel, 451.
(Decided 22nd June, 1875.)
The evidence in the second and third exceptions and the appellant’s prayers from the second to the eighth inclusive, were properly rejected.
The appellant’s first prayer denies' the appellee’s right to recover because of an alleged variance between the allegations of the narr. and the proof. This variance is said to exist from the fact that the narr. alleges that the note was endorsed by the Cecil Eire Brick Company, whereas- it appears in proof that it was endorsed by Marshall Brinton, Treasurer, without the endorsement showing that he endorsed as Treasurer of said corporation, and without there being any proof that he had power and authority to endorse for it. As we have before said, the appellant’s endorsement was a- guaranty that Marshall Brinton, Treasurer, had authority to endorse for the corporation and that his signature was genuine, it was therefore not necessary to prove the endorsement hy the corporation or its agents. The issues presented hy the first and third pleas were therefore immaterial and ought to have been demurred to. But as the second plea presented a material issue on which the case could be properly tried, and as from an examination of the whole record the appellee is entitled to recover, the judgment will not he reversed because of the immaterial issues presented by the first and third pleas. We think that the appellee’s prayer, which was granted, presented the law of the case fairly and correctly to the jury, and therefore the judgment appealed from will be affirmed.

Judgment affirmed.